i          i        i                                                                i      i      i




                                 MEMORANDUM OPINION

                                         No. 04-08-00552-CV

                            ELEVATED RESTAURANT GROUP, L.P.,
                                        Appellant

                                                  v.

               RIDGE BLUFF PARTNERS, LTD. and Fulcrum Property Group, Inc.,
                                    Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-09687
                             Honorable Michael Peden, Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: October 29, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is unopposed by appellees

as evidenced by their attorney’s signature. Therefore, we grant the motion and dismiss the appeal.

See TEX . R. APP . P. 42.1(a)(1). Costs of the appeal are taxed against the parties who incurred them.

                                                       PER CURIAM